            Case 2:17-cr-00139-SAB        ECF No. 44        filed 05/27/20      PageID.103 Page 1 of 2
 PROB 12C                                                                                 Report Date: May 27, 2020
(6/16)

                                       United States District Court                              FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                        May 27, 2020
                                        Eastern District of Washington                      SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Sergio Dorantes-Cruz                      Case Number: 0980 2:17CR00139-SAB-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: October 12, 2017
 Original Offense:        Alien in the United States After Deportation, 8 U.S.C. § 1326(a)(1)
 Original Sentence:       Prison - 4 months                  Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Michael James Austen Ellis         Date Supervision Commenced: November 24, 2017
 Defense Attorney:        Federal Defenders Office           Date Supervision Expires: November 23, 2020


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 05/13/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             3          Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Dorantes-Cruz violated the terms of his supervised release on
                        or about December 26, 2019, and since, by reentering the United States in violation of 8
                        U.S.C. § 1326(a)(1).

                        On October 12, 2017, Mr. Dorantes-Cruz was sentenced in the Eastern District of
                        Washington after pleading guilty to Alien in the United States After Deportation, in violation
                        of 8 U.S.C. § 1326(a)(1). His release conditions included the above-noted mandatory
                        condition number 1.

                        On December 27, 2019, Mr. Dorantes-Cruz was arrested on an outstanding warrant in
                        relation to a 2017 assault charge. He was arrested in Chelan County, Washington, and later
                        released on December 29, 2019. It appears he has since remained in the Unites States.

                        On May 21, 2020, during the process of having him served a summons is relation to the
                        petition filed on May 13, 2020, Mr. Dorantes-Cruz was arrested and charged with Alien in
                        the United States After Deportation, in violation of 8 U.S.C. § 1326(a)(1).
       Case 2:17-cr-00139-SAB            ECF No. 44        filed 05/27/20      PageID.104 Page 2 of 2
Prob12C
Re: Dorantes-Cruz, Sergio
May 27, 2020
Page 2

                       Mr. Dorantes-Cruz is currently set to appear for an initial appearance regarding the May 13,
                       2020, petition, on May 27, 2020.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      May 27, 2020
                                                                              s/Melissa Hanson
                                                                              Melissa Hanson
                                                                              U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [ ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ ;] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ ] Defendant to appear before the Judge assigned to the
      case.
 [ ;] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                              Signature of Judicial Officer
                                                                                       
                                                                              Date
